[Cite as State v. Hetrick, 2022-Ohio-1993.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                  GEAUGA COUNTY

STATE OF OHIO,                                     CASE NO. 2021-G-0022

                 Plaintiff-Appellee,
                                                   Criminal Appeal from the
        -v-                                        Court of Common Pleas

GARY J. HETRICK,
                                                   Trial Court No. 2005 C 000116
                 Defendant-Appellant.


                                              OPINION

                                        Decided: June 13, 2022
                                         Judgment: Affirmed


James R. Flaiz, Geauga County Prosecutor, and Nicholas A. Burling, Assistant
Prosecutor, 231 Main Street, Suite 3A, Chardon, OH 44024 (For Plaintiff-Appellee).

Rhys B. Cartwright-Jones, 42 North Phelps Street, Youngstown, OH 44503 (For
Defendant-Appellant).


THOMAS R. WRIGHT, P.J.

        {¶1}     Appellant, Gary J. Hetrick, appeals the order denying his application to seal

his criminal record. Finding no reversible error, we affirm.

        {¶2}     In January 2006, Hetrick was convicted of (1) attempted failure to comply

with an order or signal of a police officer, a fourth-degree felony in violation of R.C.

2921.331(B)&(C)(5)(a)(ii) and R.C. 2923.02(A), and (2) operating a vehicle under the

influence of alcohol (“OVI”), a first-degree misdemeanor in violation of R.C.

4511.19(A)(1)(a)&(G)(1)(a).           The trial court sentenced Hetrick to community control,

which terminated in January 2010.
       {¶3}   On February 24, 2021, Hetrick filed an application to seal only the felony

conviction for attempted failure to comply. The state of Ohio opposed the application,

arguing that because the OVI conviction under R.C. 4511.19 is statutorily precluded from

sealing, the conviction for attempted failure to comply is also precluded from sealing.

After a hearing, on August 13, 2021, the trial court denied the application on the basis

that “the law does not allow a court to seal one count of a conviction if the other count is

not eligible to be sealed.”

       {¶4}   Hetrick appeals, advancing one assignment of error:

       {¶5}   “The trial court erred in denying Mr. Hetrick’s application to seal criminal

record under R.C. 2953.32.”

       {¶6}   “Generally, we review a trial court’s decision to deny an application to seal

a record of conviction for an abuse of discretion. * * * To the extent we are required to

interpret and apply sections of the Ohio Revised Code, our review is de novo.” State v.

McLandrich, 11th Dist. Geauga No. 2020-G-0264, 2021-Ohio-1015, ¶ 16, citing State v.

Talameh, 11th Dist. Portage No. 2011-P-0074, 2012-Ohio-4205, ¶ 20.

       {¶7}   Hetrick contends that his felony conviction for attempted failure to comply

should be severed from the misdemeanor OVI conviction for purposes of sealing and that

the attempted failure to comply conviction should then be sealed. The state responds

that a defendant cannot partially seal a record of conviction when one of the convictions

in the same case is statutorily exempt and arose from the same act.

       {¶8}   In Futrall, the Supreme Court of Ohio was asked to determine “whether an

applicant with multiple convictions in one case may seal the portion of his or her criminal

record that is eligible pursuant to R.C. 2953.32 when one of the convictions is statutorily

                                             2

Case No. 2021-G-0022
exempt from being sealed.” State v. Futrall, 123 Ohio St.3d 498, 2009-Ohio-5590, 918

N.E.2d 497, ¶ 15. The Court looked to multiple statutes pertaining to the sealing of

records. Although the statutes have undergone multiple revisions since Futrall was

decided, they are still applicable to the issue at hand.

       {¶9}   Former R.C. 2953.32(A)(1) provides: “Except as provided in section

2953.61 of the Revised Code, an eligible offender may apply to the sentencing court if

convicted in this state * * * for the sealing of the record of the case that pertains to the

conviction.” (Effective Apr. 8, 2019, to Apr. 6, 2021.) R.C. 2953.31 includes the definition

of who is an “eligible offender” for purposes of sealing. Although this case does not

require a determination of whether the defendant is an “eligible offender,” the statute also

provides: “When two or more convictions result from or are connected with the same act

or result from offenses committed at the same time, they shall be counted as one

conviction.” R.C. 2953.31(A)(1)(b). R.C. 2953.36 lists certain convictions that preclude

sealing.

       {¶10} In Futrall, the Supreme Court ultimately held: “When an applicant with

multiple convictions under one case number moves to seal his or her criminal record in

that case pursuant to R.C. 2953.32 and one of those convictions is exempt from sealing

pursuant to R.C. 2953.36, the trial court may not seal the remaining convictions.”

(Emphasis added.)      Futrall at syllabus.    The Court noted that “parsing out those

convictions that can be sealed from those that cannot—would be impossible: a trial court

is unable to order all index references to the case deleted while at the same time ordering

that index references to one conviction in that case be maintained because the case

cannot be lawfully sealed.” (Emphasis sic.) Id. at ¶ 19.

                                              3

Case No. 2021-G-0022
       {¶11} Here, Hetrick’s OVI conviction under R.C. 4511.19 is precluded from sealing

pursuant to R.C. 2953.36(A)(2), except as otherwise provided in R.C. 2953.61. The

parties argue as to the applicability of R.C. 2953.61, which dictates the effect that multiple

offenses with different dispositions have on the sealing of records:

              (A) Except as provided in division (B)(1) of this section, a
              person charged with two or more offenses as a result of or in
              connection with the same act may not apply to the court
              pursuant to section 2953.32 or 2953.52 of the Revised Code
              for the sealing of the person’s record in relation to any of the
              charges when at least one of the charges has a final
              disposition that is different from the final disposition of the
              other charges until such time as the person would be able to
              apply to the court and have all of the records pertaining to all
              of those charges sealed pursuant to section 2953.32 or
              2953.52 of the Revised Code. [Emphasis added.]

              (B)(1) When a person is charged with two or more offenses
              as a result of or in connection with the same act and the final
              disposition of one, and only one, of the charges is a conviction
              under any section of Chapter * * * 4511. * * *, other than
              section 4511.19 * * * of the Revised Code, * * *, and if the
              records pertaining to all the other charges would be eligible
              for sealing under section 2953.52 of the Revised Code in the
              absence of that conviction, the court may order that the
              records pertaining to all the charges be sealed. In such a
              case, the court shall not order that only a portion of the records
              be sealed. [Emphasis added.]

              (2) * * *.

       {¶12} Regardless of whether Hetrick’s offenses arose from the same act, the R.C.

2953.61 exceptions are not applicable to Hetrick’s convictions. Subsection (A) does not

apply, because Hetrick was convicted of both offenses. Thus, the final dispositions of

each charge were the same, not different. Subsection (B) also does not apply, because

neither of Hetrick’s convictions were eligible for sealing under R.C 2953.52, which



                                              4

Case No. 2021-G-0022
provides for the sealing of records pertaining to not guilty verdicts, dismissals, and grand

jury no bills.

       {¶13} Therefore, pursuant to Futrall, Hetrick’s conviction for attempted failure to

comply is precluded from sealing because his OVI conviction, under the same case

number, is precluded from sealing and the exceptions found in R.C. 2953.61 do not apply.

The trial court did not err in denying Hetrick’s application to seal his record.

       {¶14} Hetrick’s sole assignment of error is without merit.

       {¶15} The judgment of the Geauga County Court of Common Pleas is affirmed.




MARY JANE TRAPP, J.,

MATT LYNCH, J.,

concur.




                                              5

Case No. 2021-G-0022